DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Receipt and entry of the response dated 1/19/2022 is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 1/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,034,749; 16/858,183; 17/477,448; 17/477,436; 17/477,114; 17/477,057; 17/477,485 and 17/477,475 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 45-52, 54, 56-62, 64, 66-72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiku et al (WO 2013/051718, April, 2013, reference below to the English language equivalent cited by applicants, US 2014/0242701).
Claim(s) 45-52, 54, 56-62, 64, 66-72 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiku et al (US 2014/0242701, of record).
These are new rejections.
Shiku et al teach macrophages transfected with a nucleic acid encoding a CAR (comprising the recited domains) with effector functions such as cytokine secretion (¶’s [0028], [0054], [0063], [0082]-[0090], Fig. 2).  The effector activity, e.g. cytokine expression, may remain after exposure to said cytokines which are considered “suppressive” as they suppress target cells (Figs 19, 20, Example 12). Regarding claim 46, the recited cytokines are not structural limitations of the claimed products, but rather functional process limitations and are thus considered to be taught for reasons above. The CAR may comprise an scFv (¶[0055]), a CD28 transmembrane domain (¶[0070]), dual signaling domains (¶’s [0064]), [0068], Fig. 2), a CD3 zeta domain ([0068]), and be specific for cells expressing an antigen (¶’s [0004], [0054]).  The cells may further comprise “synthetic” or “organic” molecules (¶’s [0080], [0085]).  The cells are intended as therapeutics and thus are considered pharmaceuticals in a carrier which are administered for diseases such as cancer and tumors (¶ [0091]).  Regarding claims 57-62, cytokine secretion is an M1 phenotype.  The cells may comprise CD80 (¶[0070]).  The cells are used for in order to treat disease via antigen recognition on target cells (¶ [0091]). The cells can be prepared using viral vectors or electroporation (¶’s [0082]-[0085]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiku et al (WO 2013/051718, April, 2013, reference below to the English language equivalent cited by applicants, US 2014/0242701) in view of Weiskopf et al (Science, 2013, cited by applicants).
 activity.
Weiskopf et al teaches the use of SIRPvariants and anti-CD47/SIRP antibodies to inhibit the activity of these molecules to improve antibody-mediated phagocytic effect of macrophages in immunotherapy protocols.
The claimed cells and methods are essentially disclosed by Shiku et al with the exception of the inhibition of CD47 or SIRP limitation.  The ordinary skilled artisan, seeking a method to prepare CAR-expressing macrophages, would have been motivated to use the CD47/SIRP inhibitors of Weiskopf et al because they are taught to be a well-known means for overcoming tumor immunity to antibody-mediated immunotherapy such as CARs.  It would have been obvious for the skilled artisan to do this because of the known benefit of improving CAR therapy as taught by Shiku and Weiskopf et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/            Primary Examiner, Art Unit 1633